Citation Nr: 0740223	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for loss of bladder control as a result 
of Department of Veterans Affairs medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1958 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to VA disability compensation pursuant 
to 38 U.S.C.A. § 1151 for loss of bladder control.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A letter furnished to the veteran in April 2003 in the 
present case discusses his loss of bladder control claim but 
does not provide the requirements for disability 
compensation, pursuant to 38 U.S.C.A. § 1151, for such a 
disability as a result of VA medical treatment.  See Overton 
v. Nicholson, 20 Vet. App. 427, 433 (2006) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
found that a first element notice error has the natural 
effect of producing prejudice).  See also Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any VCAA notice error should be 
presumed prejudicial and that it is VA's burden to rebut this 
presumption).  A remand is, therefore, necessary to accord 
the veteran proper VCAA notice with respect to the issue on 
appeal, as this has not been accomplished.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also pursuant to the VCAA, receipt of a complete or 
substantially complete application for benefits requires VA 
to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim.  This duty to 
assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  

At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge (VLJ) at the RO in August 2007, the 
veteran testified that he recently had received urinary 
treatment at the VA Medical Center (VAMC) in Tampa, Florida, 
and that he also had recently received care at the VAMC in 
Lake City, Florida.  See hearing transcript (T.) at 4-7, 15, 
20-22.  While records of treatment received at the Tampa VAMC 
have been obtained through June 2004, no records have been 
obtained from the Lake City VAMC.  On remand, therefore, an 
effort must be made to procure copies of records of urinary 
treatment that the veteran has received at the Tampa VAMC 
from June 2004 to the present, and at the Lake City VAMC 
since January 2007.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should issue a fully 
adequate VCAA notification letter to 
the veteran with regard to his claim 
for disability compensation, pursuant 
to 38 U.S.C.A. § 1151, for loss of 
bladder control as a result of VA 
medical treatment.  

2.  The AOJ should also obtain records 
of urinary treatment that the veteran 
has received at the Tampa VAMC from 
June 2004 to the present, and at the 
Lake City VAMC since January 2007.  
Copies of all such records should be 
associated with the veteran's claims 
folder.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue of entitlement to disability 
compensation, pursuant to 38 U.S.C.A. 
§ 1151, for loss of bladder control as 
a result of VA medical treatment.  If 
the decision remains in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

A veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



